IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                                    NOT FINAL UNTIL TIME EXPIRES TO
                                                    FILE MOTION FOR REHEARING AND
                                                    DISPOSITION THEREOF IF FILED

DARA L. RATNER,

       Petitioner,

 v.                                                         Case No. 5D17-3858

SHIRLEY A. CEMONI,

       Respondent.

________________________________/

Opinion filed March 15, 2018

Petition for Writ of Prohibition,
Renee A. Roche, Respondent Judge.

Miguel R. Acosta and Dale T. Gobel, of
Gobel Flakes, LLC, Orlando, for Petitioner.

Jeffrey M. Byrd, of Jeffrey M. Byrd, P.A.,
Orlando, for Respondent.


PER CURIAM.

       Petitioner, Dara L. Ratner, petitions this court for a writ of prohibition after the trial

judge denied her motion for disqualification as legally insufficient.           While most of

Petitioner’s allegations are insufficient to warrant disqualification, we find the final

allegation legally sufficient. Accordingly, the trial court erred in denying the motion, and

we grant the petition.

       PETITION FOR WRIT OF PROHIBITION GRANTED.

ORFINGER, EDWARDS and EISNAUGLE, JJ., concur.